         Case 6:20-cv-00057-RBD-LRH Document 6 Filed 01/13/20 Page 1 of 6 PageID 123

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

     SEACOAST BANKING CORPORATION OF                                  )
    FLORIDA, and SEACOAST NATIONAL BANK
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:20-cv-57-ORL-37LRH
                                                                      )
 MATTHEW DIEMER, JOSEPH DESOUSA, JOHN
   CASEBIER, BRIAN WICKMAN, and GARRY                                 )
LITTLER, as individuals, and ONE FLORIDA BANK,                        )
              a Florida Corporation                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Matthew Diemer
                                           1732 Billie Lynn Point
                                           Sanford, FL 32773




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher C. Marquardt
                                           Alston & Bird LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 3039-3424




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                           URT
                                                                                             T


Date:        Jan 13, 2020                                                                            LaDarriusJernigan
                                                                                          Signature
                                                                                                ure of
                                                                                                ur  of C
                                                                                                       Clerk
                                                                                                         lleerrkk oorr D
                                                                                                                       De
                                                                                                                       Deputy
                                                                                                                         eppuuty
                                                                                                                              ty C
                                                                                                                                 Clerk
                                                                                                                                   lleeerk
                                                                                                                                        rrkk
         Case 6:20-cv-00057-RBD-LRH Document 6 Filed 01/13/20 Page 2 of 6 PageID 124

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

     SEACOAST BANKING CORPORATION OF                                )
    FLORIDA, and SEACOAST NATIONAL BANK
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:20-cv-57-ORL-37LRH
                                                                    )
 MATTHEW DIEMER, JOSEPH DESOUSA, JOHN
   CASEBIER, BRIAN WICKMAN, and GARRY                               )
LITTLER, as individuals, and ONE FLORIDA BANK,                      )
              a Florida Corporation                                 )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Joseph Desousa
                                           391 Walrock St.
                                           Debary, FL 32713




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher C. Marquardt
                                           Alston & Bird LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 3039-3424




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT
                                                                                         URT
                                                                                           T


Date:         Jan 13, 2020                                                                        LaDarriusJernigan
                                                                                        Signature
                                                                                              uurre of
                                                                                                    of C
                                                                                                       Clerk
                                                                                                         lerrkk oorr D
                                                                                                         le          De
                                                                                                                     Deputy
                                                                                                                       eepu
                                                                                                                         ppuuty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lleerk
                                                                                                                                      rk
         Case 6:20-cv-00057-RBD-LRH Document 6 Filed 01/13/20 Page 3 of 6 PageID 125

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

     SEACOAST BANKING CORPORATION OF                                 )
    FLORIDA, and SEACOAST NATIONAL BANK
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.     6:20-cv-57-ORL-37LRH
                                                                     )
 MATTHEW DIEMER, JOSEPH DESOUSA, JOHN
   CASEBIER, BRIAN WICKMAN, and GARRY                                )
LITTLER, as individuals, and ONE FLORIDA BANK,                       )
              a Florida Corporation                                  )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           John Casebier
                                           741 Dixie Parkway
                                           Winter Park, FL 32789




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher C. Marquardt
                                           Alston & Bird LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 3039-3424




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                           URT
                                                                                             T


Date:         Jan 13, 2020                                                                          LaDarriusJernigan
                                                                                          Signature
                                                                                                 re of
                                                                                                    of C
                                                                                                       Clerk
                                                                                                         lerrkk oorr D
                                                                                                         le          De
                                                                                                                     Deputy
                                                                                                                       eppu
                                                                                                                          uty
                                                                                                                            ty C
                                                                                                                               Clerk
                                                                                                                                 lleerk
                                                                                                                                    erk
                                                                                                                                     rk
         Case 6:20-cv-00057-RBD-LRH Document 6 Filed 01/13/20 Page 4 of 6 PageID 126

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

     SEACOAST BANKING CORPORATION OF                                )
    FLORIDA, and SEACOAST NATIONAL BANK
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.     6:20-cv-57-ORL-37LRH
                                                                    )
 MATTHEW DIEMER, JOSEPH DESOUSA, JOHN
   CASEBIER, BRIAN WICKMAN, and GARRY                               )
LITTLER, as individuals, and ONE FLORIDA BANK,                      )
              a Florida Corporation                                 )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Brian Wickman
                                           423 N. Orange Ave.
                                           Sanford, FL 32771




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher C. Marquardt
                                           Alston & Bird LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 3039-3424




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT
                                                                                          URT
                                                                                           RT
                                                                                            T


Date:        Jan 13, 2020                                                                         LaDarriusJernigan
                                                                                         Signature
                                                                                              tuurre off C
                                                                                                         Clerk
                                                                                                           lerk
                                                                                                           le rk oorr D
                                                                                                                      De
                                                                                                                      Deputy
                                                                                                                        eppuuty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lleerk
                                                                                                                                      rk
         Case 6:20-cv-00057-RBD-LRH Document 6 Filed 01/13/20 Page 5 of 6 PageID 127

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

     SEACOAST BANKING CORPORATION OF                                    )
    FLORIDA, and SEACOAST NATIONAL BANK
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                           Civil Action No.     6:20-cv-57-ORL-37LRH
                                                                        )
 MATTHEW DIEMER, JOSEPH DESOUSA, JOHN
   CASEBIER, BRIAN WICKMAN, and GARRY                                   )
LITTLER, as individuals, and ONE FLORIDA BANK,                          )
              a Florida Corporation                                     )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Garry Littler
                                           650 Muscovy Circle, Apt. F
                                           DeLand, FL 32720




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher C. Marquardt
                                           Alston & Bird LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 3039-3424




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                           URT
                                                                                             T


Date:         Jan 13, 2020                                                                          LaDarriusJernigan
                                                                                          Signature
                                                                                                uurre of
                                                                                                      of C
                                                                                                         Clerk
                                                                                                           lleer
                                                                                                             errkk oorr D
                                                                                                                        De
                                                                                                                        Deputy
                                                                                                                          epu
                                                                                                                           puty
                                                                                                                              ty C
                                                                                                                                 Clerk
                                                                                                                                   lleerk
                                                                                                                                      erk
                                                                                                                                       rk
         Case 6:20-cv-00057-RBD-LRH Document 6 Filed 01/13/20 Page 6 of 6 PageID 128

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

     SEACOAST BANKING CORPORATION OF                                )
    FLORIDA, and SEACOAST NATIONAL BANK
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.     6:20-cv-57-ORL-37LRH
                                                                    )
 MATTHEW DIEMER, JOSEPH DESOUSA, JOHN
   CASEBIER, BRIAN WICKMAN, and GARRY                               )
LITTLER, as individuals, and ONE FLORIDA BANK,                      )
              a Florida Corporation                                 )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           One Florida Bank
                                           Registered Agent:
                                           Eric S. Nadeau
                                           3660 Maguire Blvd.
                                           Suite 250
                                           Orlando, FL 32803

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher C. Marquardt
                                           Alston & Bird LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 3039-3424




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT
                                                                                          URT
                                                                                           RT
                                                                                            T


Date:        Jan 13, 2020                                                                         LaDarriusJernigan
                                                                                         Signature
                                                                                              tuurre off C
                                                                                                         Clerk
                                                                                                           lleerk
                                                                                                               rk oorr D
                                                                                                                       De
                                                                                                                       Deputy
                                                                                                                         epu
                                                                                                                          puty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lleerk
                                                                                                                                      rk
